SLOANE and SPORKIN, JJ.,
This action in equity was heard to me as chancellor.
Plaintiff-husband seeks his alleged right, a one-half interest, in defendant corporation Morrell Tavern, Inc., whose sole asset, and its operation, is a “bar” and restaurant, with a restaurant business liquor license, known as Morrell Tavern, in Morrell Shopping Center, 3800 Morrell Avenue, Philadelphia.
Plaintiff-husband is a police officer of the Police Department, Philadelphia, and has been so employed as a police officer since 1954.
Plaintiff-husband, while a police officer, and his defendant-wife, Joan E. Rock, about January 1967, supplied all the funds to purchase the Morrell “bar” ($27,000) through a mortgage on their home ($18,000) and by loans, one loan with defendant, Time Sales Finance Corporation (The Time Sales’ loan, $9,000, *560was paid off and thus Time Sales, though named a defendant, is no longer in the case.) The shares in Morrell Tavern, Inc., were placed in part in the name of defendant Margaret W. Conway, plaintiff’s mother-in-law.
Upon hearing, in equity, argument, briefs arid consideration of the matter, I now find as above and as follows:
1. (a) Plaintiff-husband made his full share of investment in the asset of defendant Morrell Tavern, Inc., which leases and operates the “bar” and restaurant liquor license in the Morrell Shopping Center, 3800 Morrell Avenue, Philadelphia, and known as “Morrell Tavern.”
(b) Defendant-wife, Joan E. Rock, made her full share of investment in the asset of defendant Morrell Tavern, Inc., which leases and operates the “bar” and restaurant liquor license in the Morrell Shopping Center, 3800 Morrell Avenue, Philadelphia, and known as “Morrell Tavern.”
(c) Defendant, mother-in-law of plaintiff-husband, Margaret W. Conway, made no investment and has no financial interest, and is not entitled to any interest, financial or otherwise, in the asset of defendant Morrell Tavern, Inc., which leases and operates the “bar” and restaurant liquor license in the Morrell Shopping Center, 3800 Morrell Avenue, Philadelphia, and known as “Morrell Tavern.”
2. (a) Plaintiff-husband is a police officer, employed by the City of Philadelphia as a police officer since 1954 to the present time.
(b) Plaintiff-husband, while a police officer, made investment as above stated.
(c) Plaintiff-husband violated the Liquor Code of Pennsylvania, Act of April 12/1951, P. L. 90, particularly section 401 of article IV, 47 PS §4-401.
*561CONCLUSION OF LAW
1. Plaintiff-hüsband is not entitled to relief since he violated section 401 of article IV of the Liquor Code of Pennsylvania, Act of April 12, 1951, P. L. 90, 47 P.S. §4-401, which provides, in pertinent part, as follows:
“No person who holds, either by appointment or election, any public office which involves the duty to enforce any of the penal laws of the United States of America or the penal laws of the Commonwealth of Pennsylvania or any penal ordinance or resolution of any political subdivision of this Commonwealth shall be issued any hotel or restaurant liquor license, nor shall such a person have any interest, directly or indirectly, in any such license.”
And now, May 22,1970,1 enter the following
DECREE NISI
1. Plaintiff-husband’s complaint in equity is dismissed.
2. Each party bears own costs.
The prothonotary is directed to enter this decree nisi and to give notice thereof to the parties or their counsel of record. If no exceptions are filed within 20 days thereafter, the decree nisi shall be entered by the prothonotary, as the final decree, as of course.